Opinion issued April 22, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00151-CV
                            ———————————
  CACTUS CONSOLIDATORS, L.P., MTB MANAGEMENT, INC., AND
              JOSEPH F. SAMPLE, Appellants
                                          V.
                        SHARA HYMOWITZ, Appellee


                   On Appeal from the 189th District Court
                            Harris County, Texas
                      Trial Court Case No. 2012-18551


                          MEMORANDUM OPINION

      Appellants, Cactus Consolidators, L.P., MTB Management, Inc., and Joseph

F. Sample, have filed an unopposed motion to dismiss the appeal. No opinion has

issued. Accordingly, we reinstate the appeal, grant the motion, and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).
      We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.




                                       2